     Case 2:19-cv-00549 Document 12 Filed 08/23/19 Page 1 of 12 PageID #: 114



                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                     AT CHARLESTON

DON BLANKENSHIP

        Plaintiff,

v.                                                            Civil Action No.: 2:19-cv-00549
                                                              Judge: John T. Copenhaver, Jr.
DONALD TRUMP, JR.; and
DOES 1-50 inclusive,

        Defendants.


                       Defendant, Donald Trump, Jr.’s Reply to
                     Plaintiff’s Response to the Motion to Dismiss
                Plaintiff’s Response fails to cure the deficiencies of his Complaint. At the outset,

Plaintiff repeats his narrative of his candidacy inspiring political leaders and media personalities

to unlawfully plot his defeat. However, Plaintiff’s story is not supported by the facts alleged in

his Complaint, nor is it relevant to the disposition of the case at hand. This case is not about

whether there was a conspiracy to defeat Plaintiff’s U.S. Senate campaign, or about the

“weaponizing” of defamation against him. It is about whether or not Plaintiff has an actionable

claim against the Defendant for a single tweet that was not directed or focused toward Plaintiff

and did not impugn his character. For the reasons originally set forth in Defendant’s Motion to

Dismiss, and for those further set forth additionally herein, it is clear that Plaintiff has not made

such a case. At the end of the day, Plaintiff cannot forge an actionable claim out of his political

loss.
   Case 2:19-cv-00549 Document 12 Filed 08/23/19 Page 2 of 12 PageID #: 115



       A.      Plaintiff has failed to adequately plead the elements of defamation and false
               light invasion of privacy.

               The Complaint has failed to adequately plead the elements of defamation (and false

light invasion of privacy), particularly the element of “actual malice”—that Defendant knew his

statement was false or published it in reckless disregard of the truth. See Sprouse v. Clay Commc’n,

Inc., syl. pt. 1, 158 W.Va. 427, 427, 211 S.E.2d 674, 679 (1975).

               To satisfy the pleading standard for “actual malice” required for defamation (and

false light invasion of privacy), there must be “more than a sheer possibility” that Defendant acted

unlawfully—that he knew the statement was false or that he made the statement with a reckless

disregard of the truth. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Sprouse, syl. pt. 1, 158 W.Va.

at 427. The United States Supreme Court has explained, “the pleading standard Rule 8 announces

does not require ‘detailed factual allegations,’ but it demands more than an unadorned, the-

defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(citations omitted). The Plaintiff has failed to meet this standard, as his Complaint and subsequent

response contains nothing more than “unadorned” accusations that he was harmed by the

Defendant.

               As Plaintiff puts it in his response, his Complaint alleges that Defendant made

defamatory statements about Plaintiff “in concert with others in an attempt to deny Mr.

Blankenship the nomination.” Pl.’s Resp. 2. He goes on to repeat the allegations of the Complaint

that he believes support this contention. Distilled to their nub, these allegations assert and reassert

the following claims:

                       Defendant attended and spoke at a meeting of National
                        Republican Senatorial Committee (NRSC) leaders on May
                        3, 2018.




                                                  2
    Case 2:19-cv-00549 Document 12 Filed 08/23/19 Page 3 of 12 PageID #: 116



                         After that meeting, Defendant implored voters in a tweet to
                          reject Plaintiff’s candidacy. The same night Defendant
                          stated in a reply to a comment to his earlier tweet, “He’s
                          probably never run against a felon.”

                         Defendant did not change or remove this reply tweet.

Plaintiff then repeats the conclusory allegation that is at the heart of his Complaint:

                         Therefore, Defendant must have entered into a scheme with
                          the leaders at the NRSC, not just to defeat Plaintiff, but to
                          defame Plaintiff by calling him a felon.

This allegation is the very definition of conclusory, i.e., “a factual inference without stating the

underlying facts on which the inference is based.” Black’s Law Dictionary (11th ed. 2019).

                 The divide between Defendant’s participation in a meeting of NRSC leaders and

his entering a scheme to call Plaintiff a felon is bridged by the unsupported narrative set forth in

his Complaint and again in his Response. Plaintiff’s allegation that Defendant’s statement was

part of a plot or a scheme with others is a “bare assertion of conspiracy [that] will not suffice” for

satisfying pleading standards. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007). The Court

should decline to accept Plaintiff’s conclusory allegations as true, and instead “consider the factual

allegations in [Plaintiff’s] complaint to determine if they plausibly suggest an entitlement to

relief.” Iqbal, 556 U.S. at 681 (conclusory allegations are “not entitled to be assumed true”).

                  After sweeping aside Plaintiff’s conclusory allegations and unwarranted

conspiracy inferences, the remaining factual allegations to be considered are rather scant. The

Plaintiff has pled that Defendant attended a meeting with NRSC leaders.1 Later that evening,

Defendant tweeted at his followers to not vote for Plaintiff, and then in a subsequent reply to a

comment about Senator Manchin’s campaign stated, “He’s probably never run against a felon.”


         1
           Notably, Plaintiff’s complaint provides little to no details beyond the fact that the NRSC meetings took
place, and that the Defendant was a keynote speaker at those meetings.

                                                        3
    Case 2:19-cv-00549 Document 12 Filed 08/23/19 Page 4 of 12 PageID #: 117



                  Taken in a light most favorable to the Plaintiff, it is plausible that the subject of the

Senate primary election, which was less than a week away, came up among attendees of the NRSC

meeting on May 3, 2018. And it is certainly plausible that discussions took place regarding the

candidates involved in that race. It is even plausible that Defendant was moved, based on his

attendance at the meeting, to tweet to his followers his opposition to Plaintiff’s candidacy.

However, the inference that Defendant knew that his statement that “He’s probably never run

against a felon[,]” was false, based on those facts alone, is not plausible. As pled in his Complaint,

Plaintiff has alleged no plausible connection between Defendant attending the meeting and

Defendant knowingly defaming a candidate for office.2

                  The only other allegation in the Complaint that suggests Defendant knew his

statement was false at the time of its publication is contained within Paragraph 76, which states

that “Anyone who consulted the freely available public records of Mr. Blankenship’s trial and

conviction . . . would know that Mr. Blankenship was convicted of only a misdemeanor[.]” But

Plaintiff’s Complaint fails to include the next logical and necessary step, which would be a

plausible allegation that Defendant had, in fact, consulted freely available public records and knew

that the statement made against the Plaintiff was false. Taken as true, without any allegation that

Defendant actually consulted public records before stating “He’s probably never run against a

felon,” Plaintiff’s Complaint does not fill the gap from “conceivable to plausible.” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 547 (2007).




         2
            Plaintiff summarizes his conspiracy theory in his Response by stating that Defendant’s statement “was part
of a concerted effort to smear Mr. Blankenship, an effort begun in West Virginia by sophisticated and well-organized
persons unknown by means of a push poll, carried forward by the eventual nominee Patrick Morrisey’s organization,
35th PAC, helped along by the now-executive director of the NRSC (Kevin McLaughlin) on national television, and
finally taken up by Defendant.” Pl.’s Resp. 8. There is a complete void of allegations that connect Defendant to any
of this, other than Plaintiff’s characterization of Defendant as a “sophisticated political operative.” Pl.’s Resp. 2.

                                                          4
   Case 2:19-cv-00549 Document 12 Filed 08/23/19 Page 5 of 12 PageID #: 118



               As Plaintiff acknowledges in his Response, “‘Determining whether a complaint

states a plausible claim for relief’ is ‘a context-specific task that requires the reviewing court to

draw on its judicial experience and common sense.’” Pl.’s Resp. 5 (quoting Iqbal, 556 U.S. at

679). Defendant submits that there is little common sense—in the light of the limited facts alleged

in the Complaint—that Defendant joined a scheme to intentionally defame Plaintiff by virtue of

his attendance at NRSC meetings as the keynote speaker (Compl. ¶ 62), or that Defendant was

knowledgeable of Plaintiff’s criminal record based upon the availability of public records (Compl.

¶ 76).

               B.      Plaintiff’s allegations do not constitute defamation per se.

               Having failed to meet the requisite pleading standard for “actual malice” required

for defamation (and false light invasion of privacy), Plaintiff’s arguments in response to the motion

to dismiss rely on his erroneous conclusion that Plaintiff’s statement that “He’s probably never run

against a felon[,]” is defamation per se. Pl.’s Resp. 13. He contends that, because the statement

is defamation per se, it is incapable of innocent meaning and his damages are to be presumed.

               First, Defendant disputes that the statement is defamation per se. “At common law,

defamation per se includes only imputations of a crime of moral turpitude, imputations of a

loathsome disease, imputations of sexual misconduct by a woman, and imputations which affect a

business, trade, profession or office.” Mauck v. City of Martinsburg, 280 S.E.2d 216, 220, n. 3

(W. Va. 1981). This definition, citing the Restatement (Second) of Torts §§ 571-74 (1977), has

been repeated in West Virginia courts and federal courts employing West Virginia defamation law.

See Richard H. v. Rachel B., No. 17-cv-0065, 2018 WL 2277775, at *1 (W. Va. May 18, 2018);

Giles v. Kanawha Cty. Bd. of Educ., No. 17-cv-0139, 2018 WL 300605, at *4 (W. Va. Jan. 5,

2018); Kessler v. First Cmty. Bank, No. 5:16-cv-06067, 2018 WL 3150354, at *5 (S. D. W. Va.



                                                 5
   Case 2:19-cv-00549 Document 12 Filed 08/23/19 Page 6 of 12 PageID #: 119



June 26, 2018); Hallman-Warner v. Bluefield State Coll., No. 1:17-cv-02882, 2018 WL 1309748,

at *14 (S. D. W. Va. Jan. 19, 2018); Kerr v. Marshall Univ. Bd. of Governors, No. 2:14-cv-12333,

2015 WL 1405540, at *12 (S. D. W. Va. Feb. 4, 2015); Cruse v. Frabrizio, No. 3:13-cv-18768,

2014 WL 3045412, at *3 (S. D. W. Va. July 2, 2014).

               The Restatement of Torts relied on in Mauck and by this Court most recently in

Distinguished Executives Transportation, LLC v. Cracker Barrel Old Country Store, Inc., No.

2:16-cv-08503, 2018 WL 2171443 (S. D. W. Va. May 10, 2018), further provides,

               One who publishes a slander that imputes to another conduct
               constituting a criminal offense is subject to liability to the other
               without proof of special harm if the offense imputed is of a type
               which, if committed in the place of publication, would be

                       (a) punishable by imprisonment in a state or federal
                       institution, or

                       (b) regarded by public opinion as involving moral turpitude.

Restatement (Second) of Torts § 571 (1977).

               Here, the term “felon” does not impute a crime of moral turpitude, which

“contemplates ‘inherent baseness or vileness of principle in the human heart,’ or ‘shameful

wickedness, so extreme a departure from ordinary standards of honesty, good morals, justice or

ethics as to be shocking to the moral sense of the community.’” Distinguished Executives

Transportation at *10 (citing Restatement (Second) of Torts § 571, cmt. g. (1977)). Nor does the

statement, “He’s probably never run against a felon[,]” constitute defamation per se under the more

expansive definition in the Restatement, as it does not impute to Plaintiff any criminal conduct that

was not already imputed to his reputation.

               Plaintiff’s reliance on 100-year-old West Virginia cases to support his position that

words imputing upon a person the commission of any crime is defamation per se is misplaced in



                                                 6
    Case 2:19-cv-00549 Document 12 Filed 08/23/19 Page 7 of 12 PageID #: 120



the current context, as Defendant submits that these cases involved publications imputing upon the

plaintiff a specific crime or criminal conduct when that plaintiff had not been convicted of any

crime or was otherwise an upstanding citizen. See Milan v. Long, 78 W. Va. 102, 88 S.E. 618,

619 (1916) (newspaper published statement that plaintiff had been convicted of perjury when she

had been found not guilty); Sweeney v. Baker, 13 W. Va. 158, 194 (1878) (newspaper published

statement calling plaintiff a “professional gambler, a bully, a thief and a whoremaster”); Colcord

v. Gazette Pub. Co., 106 W. Va. 419, 145 S.E. 751, 752 (1928) (newspaper published statement

that plaintiff was an accomplice to murder, when he was law-abiding citizen); Alderson v. Kahle,

73 W. Va. 690, 80 S.E. 1109, 1110 (1914) (defendant publicly stated that plaintiff was “a Nicholas

county cur and thief”). These cases are distinguishable from Plaintiff’s claims, where the alleged

defamatory statement is vague, indirect, does not mention any particular conduct, was meant to be

persuasive and sarcastic, and is alleged only to be inaccurate insofar as it states “felon” as opposed

to “misdemeanant.”3 See Grabow v. King Media Enterprises, Inc., 156 Ohio App. 3d 443, 452,

806 N.E.2d 591, 597 (2004) (court determined, albeit on summary judgment, that statement calling

mayor “convicted felon” when he was only misdemeanant was not actionable defamation where

statement as a whole was not focused on the plaintiff and “was meant to be persuasive and not

factual”).

                 Just as he failed to sufficiently plead “actual malice,” Plaintiff has not plausibly

pled that the statement “He’s probably never run against a felon[,]” was defamatory to him and his




        3
           Plaintiff also cites Neal v. Huntington Pub. Co., 159 W. Va. 556, 560, 223 S.E.2d 792, 795 (1976), to
support his argument that use of the term “felon” is defamation per se. However, the Neal Court only resolved the
question of whether the defamatory statement published in the newspaper identified the plaintiff and did not opine on
any other issues relevant to the sufficiency of the complaint.

                                                         7
    Case 2:19-cv-00549 Document 12 Filed 08/23/19 Page 8 of 12 PageID #: 121



reputation.4 Plaintiff’s Complaint does not address the statement’s tendency to defame him and

his Response only relies on his argument that the statement is per se defamatory. While Plaintiff

cites a number of cases in which private persons were presumed injured by defamation per se, he

fails to address the critical distinguishing element of his claim—Plaintiff is a public figure who

has admittedly been convicted of a federal crime.

                  Ultimately, Plaintiff’s claim of defamation is one of degree—he was convicted of

a misdemeanor related to his operation of a coal business, and Defendant’s statement used the

classification “felon.” Nevertheless, his case is distinguishable from most of the defamation cases

cited in the Response, which presume that the plaintiff was a reputable citizen and whose

reputational status was dropped from law-abiding to criminal as a result of the defamatory

statement in question. That is not the case here.

                  By his own accord, Plaintiff’s Complaint provides a lengthy narrative and timeline

detailing his notoriety and disrepute.5 He is unquestionably a public figure and admits that not

only has he been convicted of a crime, but also that his prosecution arose out of the disaster

resulting in the deaths of 29 miners. See Compl. ¶ 8-9 (discussing UBB explosion and Plaintiff’s

theory of government fault and deflection of blame through Plaintiff’s federal prosecution). The



         4
           Regardless of Plaintiff’s defamation per se claims, Defendant is not aware of any relevant precedent that
relieves Plaintiff from his obligation to plead with sufficiency each element of the crime of defamation. The elements
of defamation of a candidate for public office are as follows:
         (1) the alleged libelous statements were false or misleading; (2) the statements tended to defame the plaintiff
         and reflect shame, contumely, and disgrace upon him; (3) the statements were published with knowledge at
         the time of publication that they were false or misleading or were published with a reckless and willful
         disregard of truth; and, (4) the publisher intended to injure the plaintiff through the knowing or reckless
         publication of the alleged libelous material.
         Sprouse, syl. pt. 1, 158 W.Va. at 427.


         5
          In fact, Plaintiff embraces his controversial background to tell the story of how he made powerful enemies
who sought his ruin, but now hides behind a theory of defamation that attempts to look at the Defendant’s statement
alone and ignore critical details regarding his reputational status. He cannot have it both ways.

                                                           8
    Case 2:19-cv-00549 Document 12 Filed 08/23/19 Page 9 of 12 PageID #: 122



circumstances surrounding the Plaintiff’s conviction and subsequent jail sentence are the backdrop

for Defendant’s statements calling for the rejection of Plaintiff’s U.S. Senate candidacy. Given

the details of Plaintiff’s background and the criminal history that he alleges (fair or unfair) the

statement “He’s probably never run against a felon[,]” cannot hold up as “tend[ing] to defame the

plaintiff and reflect shame, contumely, and disgrace upon him.”

                  The only case Plaintiff cites that supports a defamation claim for reporting a felony

instead of a misdemeanor is Myers v. The Tel., 332 Ill. App. 3d 917, 926, 773 N.E.2d 192, 200

(2002). In that case, a newspaper published a front-page story saying that the plaintiff, presumably

a private person, had been convicted of felony possession of marijuana and sentenced to probation

and fined, when he had really only been convicted of misdemeanor possession and placed on

conditional discharge and fined. Id. at 196. The newspaper repeated this story days later. Id. The

Appellate Court of Illinois found it significant that the plaintiff was reported to have pled to a more

serious crime than he actually did.

                  The Myers decision is not binding on this Court, nor is it persuasive authority that

evaluates West Virginia defamation law. The case also involves significant distinguishing details

from the case at hand.6 First, and perhaps most notably, the plaintiff in question was not a

candidate for office, a public official, or otherwise a public figure for purposes of defamation law.

Second, the newspaper in question referred directly to the plaintiff by name in making its alleged

defamatory statements.           Third, the newspaper published multiple specific details about the

plaintiff’s crime of conviction and punishment.




         6
            In Myers, the plaintiff was the subject of two newspaper stories, including one front-page story, stating that
the plaintiff had pled to a felony. The stories also specified the conduct of plaintiff’s crime – possession of marijuana.
And the stories were published by a newspaper that reported on local crimes, making it far more plausible that the
newspaper would consult public records before reporting on public crimes.

                                                            9
   Case 2:19-cv-00549 Document 12 Filed 08/23/19 Page 10 of 12 PageID #: 123



                 In the very different context of Plaintiff’s Complaint, Defendant’s single use of the

term “felon” is far from the injury described in Myers. The heart of the crime in Myers—marijuana

possession—is heightened by the added felony claim. The newspaper essentially reported that

plaintiff possessed a felony-quantity of marijuana, rather than the lesser quantity that would

amount to a misdemeanor. Here, there is no conduct attached to the term “felon” in Defendant’s

statement. There is no misstatement about Plaintiff’s underlying criminal actions, there is only a

vague assertion of a crime committed.7

                 Plaintiff was ultimately convicted of conspiring to violate mine safety laws

following the UBB explosion. Those are the facts, regardless of whether Plaintiff’s prosecution

was justified or part a government scheme. While Plaintiff claims that “Defendant’s defamatory

statement was made in conjunction with reference to the mine disaster and thus, had the additional

effect . . . of further defaming Mr. Blankenship,” (Compl. ¶ 62), it is notable that Plaintiff’s

Complaint does not allege defamation for Defendant’s underlying tweet. Taken in full context,

the Defendant’s statement noted that “the first thing Manchin will do is run ads featuring the

families of those 29 miners killed due to actions that sent you to prison.” Pl.’s Resp. 6. It bears

repeating that the substance, the gist—the sting—of Defendant’s comments is in the reference to

his conviction and sentence and not in the details of the potential length of the punishment of his

crime. Plaintiff has failed to sufficiently plead that the statement “He’s probably never run against

a felon[,]” “tended to defame the plaintiff and reflect shame, contumely and disgrace upon him”

any more than Defendant’s truthful comments that Plaintiff ran a mine that suffered a deadly

disaster and then went to prison.8


        7
          In this case, it is the Plaintiff’s undisputed underlying history—and not the misdemeanor or felony label—
that caused the reputational harm to his campaign for public office of which he now complains.
        8
          Plaintiff states that whether Defendant’s statement is substantially true or a reasonable mistake is a jury
question. However, Plaintiff has set forth all of the support for these arguments in his Complaint. Defendant does

                                                        10
   Case 2:19-cv-00549 Document 12 Filed 08/23/19 Page 11 of 12 PageID #: 124



                  For these reasons, and the reasons set forth in his Motion to Dismiss, Defendant

maintains that Plaintiff’s Complaint fails to state a claim upon which relief can be granted and

should be dismissed.




                                                                DONALD TRUMP, JR.,

                                                                By Counsel,


/s/ J. Mark Adkins
J. Mark Adkins (WVSB # 7414)
Richard R. Heath, Jr. (WVSB # 9067)
BOWLES RICE LLP
600 Quarrier Street (25301)
Charleston, West Virginia 25325-1386
Telephone: (304) 347-1100
Facsimile: (304) 347-1756
Email: madkins@bowlesrice.com




not have to prove that Plaintiff was convicted of a misdemeanor, or that there were public sources of information
suggesting Plaintiff was a felon, because Plaintiff admits all of this in the Complaint. This is less a question of fact
for a jury than it is a failure of the Complaint to plead that Defendant’s statement tended to defame the Plaintiff. See
Brewer v. Dungan, No. 92-CVS-456, 1993 WL 441306, at *1 (N.C. Super. June 30, 1993) (dismissing libel action
and finding statement asserting plaintiff had been convicted of felony assault was substantially true where it was
“undisputed and appears from the face of plaintiff’s complaint” that she pled to the misdemeanor aggravated assault).




                                                          11
     Case 2:19-cv-00549 Document 12 Filed 08/23/19 Page 12 of 12 PageID #: 125



                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                     AT CHARLESTON

DON BLANKENSHIP

         Plaintiff,

v.                                                         Civil Action No.: 2:19-cv-00549
                                                           Judge: John T. Copenhaver, Jr.
DONALD TRUMP, JR.; and
DOES 1-50 inclusive,

         Defendants.


                                  Certificate of Service
                 I, J. Mark Adkins, do hereby certify that on this 23rd day of August 2019, the

foregoing Defendant, Donald Trump, Jr.’s Reply to Plaintiff’s Response to the Motion to

Dismiss was served via the Court’s ECF system to all counsel of record.

                                 Jeffrey S. Simpkins, Esquire
                                        SIMPKINS LAW
                                       102 E. 2nd Avenue
                                Williamson, West Virginia 25661
                                      Counsel for Plaintiff

                                   Jeremy Gray, Esquire
                              Zachary Austin Gidding, Esquire
                        EARLY SULLIVAN WRIGHT GIZER & MCRAE
                                        17th Floor
                                 6420 Wilshire Boulevard
                                  Los Angeles, CA 94105
                                    Counsel for Plaintiff



                                                    /s/ J. Mark Adkins
                                                    J. Mark Adkins (WVSB# 7414)




11207713.2
